Citation Nr: 1725385	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  08-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from June 1973 to June 1977.  He also served as a member of the Coast Guard Reserve and Oregon Army National Guard, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) after June 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision in which the RO, inter alia, denied service connection for type II diabetes mellitus.  In November 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  Supplemental SOCs (SSOCs) were issued in May 2009 and April 2010.

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the June 2010 Board hearing, the Veteran's representative submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In October 2010, the Board, inter alia, remanded the Veteran's claim for service connection for type II diabetes mellitus to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO, inter alia, continued to deny the Veteran's claim for service connection for type II diabetes mellitus (as reflected in a January 2012 SSOC) and returned the matter to the Board for further appellate consideration.

In November 2012, after noting that the Veteran had advanced alternate theories in support of his claim for service connection for type II diabetes mellitus, the Board, inter alia, denied service connection for type II diabetes mellitus as due to exposure to herbicides and remanded the matter of service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC, inter alia, denied the claim for service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides (as reflected in a May 2013 SSOC) and returned the matter to the Board for further appellate consideration.

In October 2013, the Board, inter alia, again remanded the claim for service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC, inter alia, continued to deny this claim (as reflected in a February 2014 SSOC) and returned the matter to the Board for further appellate consideration.

In August 2014, the Board, inter alia, again remanded the claim for service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, the AOJ, inter alia, continued to deny this claim (as reflected in a December 2014 SSOC) and returned the matter to the Board for further appellate consideration.

In April 2015, the Board, inter alia, again remanded the claim for service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides to the AOJ for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny this claim (as reflected in a September 2016 SSOC) and returned the matter to the Board for further appellate consideration.

In January 2017, the Board again remanded the claim for service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides to the AOJ for further action, to include additional development of the evidence.  Thereafter, the AOJ returned the matter to the Board for further appellate consideration.

Parenthetically, the Board notes that this appeal originally included claims for service connection for hearing loss, tinnitus, right knee patellofemoral syndrome, left knee patellofemoral syndrome, chronic cervical spine strain, and for a compensable rating for chemical injury residuals of the eyes.  However, the Board denied service connection for hearing loss, tinnitus, right knee patellofemoral syndrome, left knee patellofemoral syndrome, and chronic cervical spine strain in October 2010, and granted an initial 20 percent rating for chemical injury residuals of the eyes in April 2015.  Accordingly, those issues are no longer on appeal and will not be discussed herein.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA, claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2017, the Board remanded the remaining claim on appeal to the AOJ for additional evidentiary development.  Specifically and in pertinent part, the Board instructed the AOJ to accomplish the following: contact the Veteran's Coast Guard Reserve Unit, Army National Guard Unit, the State Adjutant General of Oregon, or any other appropriate source(s) to verify the Veteran's periods of ACDUTRA; obtain outstanding VA treatment records dated since July 2016; request the Veteran to provide information and authorization to obtain any additional, pertinent private records; and arrange to have the October 2014 VA examiner provide another addendum opinion.  

However, a review of the claims file reveals that the AOJ returned the case to the Board without completing any of the development directed by the Board in its January 2017 remand.  Therefore, as the AOJ failed to fully or substantially comply with the Board's remand directives, another remand of this matter for such compliance is required.  See Stegall, supra.

With respect to verification of service, as discussed in the Board's prior January 2017 remand, the Veteran's periods of ACDUTRA remain unclear.  Therefore, on remand, and as directed in the Board's prior January 2017 remand, the AOJ should attempt to verify all periods of ACDUTRA from his Reserve and National Guard service.  The AOJ is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. 3.159(c)(2) (2016).  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, such should be documented, in writing, in the claims file.

Also as discussed in the Board's prior January 2017 remand, as regards records development, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Roseburg, Oregon, and that records from those facilities dated through July 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, and as directed in the Board's prior January 2017 remand, the AOJ should obtain from the Roseburg VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since July 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

Additionally, as directed in the Board's prior January 2017 remand, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Then, after associating with the claims file all records/responses from each contacted entity, as directed in the Board's prior January 2017 remand, the AOJ should arrange to obtain an addendum medical opinion from the physician who evaluated the Veteran on October 2014 VA examination, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the Veteran's Coast Guard Reserve Unit, Army National Guard Unit, the State Adjutant General of Oregon, or any other appropriate source(s) to verify the Veteran's periods of ACDUTRA, to include dates of service and service orders.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Roseburg VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to have the October 2014 VA examiner provide another addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.


Service-Related Stress-The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's type II diabetes mellitus was caused OR aggravated  (worsened beyond natural progression) by service-related stress.

In so doing, the physician should comment on the significance, if any, of the medical proposition, cited in the October 2014 examination report, to the effect "there is strong evidence that psychological stress is related to deterioration in [glycemic] control in established diabetes," and should discuss the likelihood that stress the Veteran experienced during periods of ACDUTRA (generally, two-week periods of annual training) subsequent to the onset of diabetes, aggravated his diabetes.

The physician should also comment on the significance, if any, of entries in medical records dated in November 1998 (PeaceHealth Medical Group Clinic Note), to the effect that a source of stress for the Veteran at that time was the fact that he was training very hard and working long days in the reserves, as part of learning to be a medic; in August 2003 (PeaceHealth Medical Group Letter), wherein a private care provider noted that the Veteran's diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles, and the provider suggested that the military minimize the Veteran's body and food stress; and in July 2004, when, during a VA examination, the Veteran reported that exercise, such as he was required to do in the National Guard, caused him to develop hypoglycemic events.

Diet Served During Reserve Service-The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that the Veteran's diabetes was caused  or aggravated by the diet he was served during periods of ACDUTRA.

In so doing, the physician should comment on the significance, if any, of the evidence of record indicating that the Veteran had difficulty controlling his blood sugar during periods of reserve training-to include entries in medical records dated in January 1999 (PeaceHealth Medical Group Clinic Note), to the effect that the Veteran reported very high blood sugar levels during periods when he was training in the reserves, because he had to eat the food that was put before him; and in August 2003 (PeaceHealth Medical Group Letter), wherein a private care provider noted that the Veteran's diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles.

Inability to Exercise Due to Service-Connected Low Back Pain-The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that the Veteran's diabetes was caused OR aggravated by his limited ability to exercise due, in part, to service-connected low back pain.

In so doing, the physician should comment on the significance, if any, of entries in medical records dated in October 2002 (Dr. F.F.M. Letter), to the effect the Veteran's physical condition, including low back pain, limited the type of sit-ups he could do; in August 2003 (PeaceHealth Medical Group Letter), to the effect that the Veteran's exercise was sharply limited due to chronic back pain and spasm, and that his diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles; in December 2003 (Permanent Profile Request Memorandum), to the effect that the Veteran was unable to perform the standard Army physical fitness test due, in part, to low back pain; in September 2004 (Physical Profile - DA Form 3349), showing that the Veteran was placed on a permanent physical profile for diabetes, and for difficulties with his back and neck; in October 2009 (Letter from W.S.), wherein the employee wellness coordinator at the Veteran's job indicated that the Veteran was unable to work out at the levels he would like due to problems with his low back and knees; and in February 2011 (VAMC Progress Note), to the effect that the Veteran usually had a very strict exercise regimen, but that he had not been able to exercise for the past month due to knee and back pain.

In addressing all the above, the examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports in this regard should be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


